Citation Nr: 0836579	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-39 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lumbar strain before June 1, 2004; thereafter, the propriety 
of a reduction to 20 percent for chronic lumbar strain, 
effective June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1983, and from December 1985 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which reduced the appellant's rating 
for his service-connected chronic lumbar strain from 40 
percent to 20 percent, effective June 1, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The veteran contends that the 40 percent rating assigned for 
his service-connected chronic lumbar strain should be 
restored effective June 1, 2004, and that his overall rating 
for chronic lumbar strain rating should be increased.  To 
that end, careful review of the record finds that additional 
action is necessary prior to the Board's adjudication of 
these issues.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In the present 
appeal, the April 2003 letter sent to the appellant did not 
provide him the specific notice prescribed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it relates to the claim 
for an increased rating or the propriety of the rating 
reduction.  The Board also notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (the Court) in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim for a 
higher rating.  On remand the AMC/RO must provide the veteran 
and his representative with proper notice, including what 
evidence would substantiate his specific claims and the 
division of responsibility for obtaining specific 
substantiating evidence, for both his claim for a higher 
rating and for his claim for a restoration of his former 
rating. 

Historically, service connection was established for the 
veteran's back condition in a March 2002 rating decision, 
wherein the RO awarded a 40 percent rating, effective March 
1, 1995.  The veteran did not appeal that decision.

In April 2003, the veteran filed a new claim for an increased 
rating for his back disability.  However, based on the 
finding of a May 2003 VA medical examination, the RO, in a 
September 2003 rating action, proposed to reduce the 
schedular rating for the appellant's chronic lumbar strain 
disability to 20 percent.  By a rating decision in March 
2004, the RO reduced the rating for the veteran's chronic 
lumbar strain disability from 40 percent to 20 percent 
disabling, effective June 1, 2004.  In May 2004, the veteran 
submitted a Notice of Disagreement to the March 2004 
reduction and contended that his back disorder should not 
have been reduced but increased.  Given that the veteran is 
challenging the rating reduction, as well as seeking an 
increased rating for his service-connected back disability 
for the time period before the reduction became effective, 
the Board construes the issue on appeal as now set forth on 
the title page because it most accurately represents the 
contentions advanced by the veteran.

The veteran was initially notified of the RO's proposed 
reduction in a rating decision dated in September 2003.  The 
Board observes that this rating decision and its accompanying 
letter appeared to comply with the provisions of 38 C.F.R. 
§ 3.105(e) (2007), which require notification of the proposed 
reduction in evaluation, a statement of the material facts 
and reasons for such reduction, and an opportunity to submit 
evidence within 60 days to show that compensation payments 
should be continued at their present level.  Thus, the RO has 
complied with the procedural due process requirements 
provided for in 38 C.F.R. § 3.105(e).  

However, it does not appear the RO considered 38 C.F.R. 
§ 3.344 in making their determination.  While the rating 
action granting a 40 percent rating was dated in March 2002, 
the effective date was March 1, 1995, thus the rating had 
been in effect for over 5 years when the reduction was 
proposed.  

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless VA concludes that a fair preponderance of evidence 
weighs against the claim.  Brown, 5 Vet. App. at 421.

Notably, however, a review of the October 2005 SOC does not 
reflect that the RO addressed the issue concerning a claim 
for restoration along with consideration of the applicable 
regulations cited by the Court in Brown.  The SOC discusses 
the case in terms of an increased rating claim only.  
Further, there was no mention of 38 C.F.R. § 3.344.  Under 
these particular circumstances, the Board determines that 
basic due process of law requires that the case again be 
reviewed by the RO under applicable laws and regulations, and 
that the veteran be fully informed of the RO's analysis in an 
adequate supplemental statement of the case (SSOC).

The record reflects that the last VA examination was 
conducted in January 2006.  In view of the need to return the 
case, in part, for consideration as a restoration case, the 
Board believes it appropriate to schedule another VA 
examination to clarify the medical findings.  On remand, the 
AMC/RO should schedule the veteran for another VA examination 
to ascertain the current severity of his back disability.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claim for a higher rating and for the 
propriety of the reduction in the rating for his service-
connected chronic lumbar strain.  On remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers he has consulted since his last 
VA examination in January 2006 in order to obtain medical 
records not found already in the claims file.  In addition, 
copies of the veteran's outpatient medical records in the 
claims file, from the Malcolm Grow Medical Center, are dated 
to July 2004.  On remand the AMC/RO should obtain any 
additional records from service-related facilities that are 
pertinent to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate his increased rating claim on 
appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and notice concerning the 
propriety of his disability rating 
reduction on appeal, to include an 
explanation of what information and 
evidence he must submit and what 
information and evidence will be obtained 
by VA.  

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his chronic lumbar 
strain since his January 2006 VA 
examination, and which have not already 
been made a part of the record.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment 
from the Malcolm Grow Medical Center, for 
the period from July 2004 to the present.  
After the veteran has signed any 
appropriate releases, the AMC/RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
should be notified of unsuccessful efforts 
to procure records in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the AMC/RO should 
arrange for the veteran to undergo a VA 
orthopedic examination (if possible, by an 
examiner who has not already examined the 
veteran) to ascertain the severity of his 
service-connected chronic lumbar strain 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examining 
orthopedist, and the examination report 
should include a notation to the effect 
that this record review took place as well 
as a discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies are to be 
performed.  All medical findings are to be 
reported in detail.  The physician should 
identify all present manifestations of the 
back disability, including range of 
motion.

The physician should also indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the back, and whether there is 
likely to be additional range of motion 
loss of the service-connected chronic 
lumbar strain due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination; (5) or 
repeated use.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  The examiner should indicate whether 
there is evidence of any additional loss 
of range of motion of the back due to 
these factors that is equivalent to 
favorable or unfavorable ankylosis.  

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the record and 
determine if entitlement to a rating in 
excess of 40 percent for chronic lumbar 
strain before June 1, 2004 is warranted, 
and whether the propriety of the reduction 
to 20 percent for chronic lumbar strain, 
effective June 1, 2004, is also warranted, 
to include consideration of 38 C.F.R. 
§ 3.344.  If either benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




